       Case 2:20-cv-00768-JAD-VCF Document 28 Filed 07/01/20 Page 1 of 5



UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
 --------------------------------------------------------------X
 PROJECT LION LLC, d/b/a CRUSH d/b/a GREEK Case No.: 2:20-cv-00768 (JAD) (VCF)
 SNEEK, PROJECT M LLC d/b/a LA COMIDA, and
 PROJECT W LLC, d/b/a LA CAVE, Individually and
 on Behalf of All Others Similarly Situated,

                                             Plaintiffs,

                           -against-

 BADGER MUTUAL INSURANCE COMPANY,

                                              Defendant.
 --------------------------------------------------------------X

                       STIPULATION TO EXTEND DEFENDANT’S TIME
                          TO RESPOND TO AMENDED COMPLAINT
                                     (First Request)

        WHEREAS on April 28, 2020, Plaintiffs PROJECT LION LLC d/b/a CRUSH d/b/a

GREEK SNEEK, PROJECT M LLC d/b/a LA COMIDA, and PROJECT W LLC, d/b/a LA CAVE

(collectively, “Plaintiffs”) filed the Complaint in this action; and

        WHEREAS on or about May 11, 2020, Plaintiffs submitted a claim to Defendant (the

“Claim”); and

        WHEREAS on May 26, 2020, Defendant BADGER MUTUAL INSURANCE

COMPANY (“Defendant”) moved pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure for dismissal of the Complaint; and

        WHEREAS on June 16, 2020, Plaintiffs filed the Amended Complaint in this action

alleging that they had submitted the Claim; and

        WHEREAS on June 25, 2020, Defendant withdrew its motion to dismiss the Complaint;

and
       Case 2:20-cv-00768-JAD-VCF Document 28 Filed 07/01/20 Page 2 of 5



       WHEREAS the parties have agreed, with a full reservation of rights by each, to extend

Defendant’s time to answer, move against, and/or otherwise respond to the Amended Complaint

so that Defendant can evaluate Plaintiffs’ Claim; and

       WHEREAS this is the first stipulation for an extension of Defendant’s time to answer,

move against, and/or otherwise respond to the Amended Complaint;

       IT IS HEREBY STIPULATED AND AGREED by and between the undersigned

counsel that the time for Defendant to answer, move against, and/or otherwise respond to the

Amended Complaint in this action is extended to and hereby is August 14, 2020.

       IT IS FURTHER STIPULATED AND AGREED that this Stipulation may be signed in

counterparts, and faxed or electronic signatures on this Stipulation shall be deemed original

signatures.

Dated: June 30, 2020

 Counsel for Plaintiffs Project Lion LLC d/b/a       Counsel for Defendant Badger Mutual
 Crush d/b/a Greek Sneek, Project M LLC              Insurance Company
 d/b/a La Comida, and Project W LLC, d/b/a
 La Cave

 THE O’MARA LAW FIRM, P.C.                           RIVKIN RADLER LLP



 By: /s/ David C. O’Mara                             By: /s/ Brian L. Bank
         David C. O’Mara, Esq.                                Michael A. Troisi, Esq.
 311 E. Liberty Street                                        Brian L. Bank, Esq.
 Reno, Nevada 89501                                  926 RXR Plaza
                                                     Uniondale, New York 11556-0926
 James E. Cecchi, Esq.
 Lindsey H. Taylor, Esq.                             Joseph P. Garin, Esq.
 CARELLA, BYRNE, CECCHI OLSTEIN,                     LIPSON NEILSON, P.C.
 BRODY & ANGELLO 5 Becker Farm Rd.                   9900 Covington Cross, Suite 120
 Roseland, New Jersey 07068                          Las Vegas, Nevada 89144




                                                 2
        Case 2:20-cv-00768-JAD-VCF Document 28 Filed 07/01/20 Page 3 of 5



 Christopher A. Seeger, Esq.
 Stephen A. Weiss, Esq.
 SEEGER WEISS
 77 Water Street, 8th Floor
 New York, New York 10005

 Samuel H. Rudman, Esq.
 ROBBINS GELLER RUDMAN & DOWD
 LLP
 58 South Service Rd., Suite 200
 Melville, New York 11747

 Paul J. Geller, Esq.
 Stuart A. Davidson, Esq.
 ROBBINS GELLER RUDMAN & DOWD
 LLP
 120 E. Palmetto Park Rd., Suite 500
 Boca Raton, Florida 33432



SO ORDERED:
                    Cam Ferenbach
                    United States Magistrate Judge
                     Dated this 1st day of July, 2020




4877591.v2                                    3
       Case 2:20-cv-00768-JAD-VCF Document 28
                                           27 Filed 07/01/20
                                                    06/30/20 Page 4 of 5



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 30th day of June, 2020, service of the foregoing

STIPULATION TO EXTEND DEFENDANT’S TIME TO RESPOND TO AMENDED

COMPLAINT was made upon each party in the case who is registered as an electronic case filing

user with the Clerk, pursuant to Fed. Rule Civ. P. 5(b)(3) and LR IC 4-1, as follows:

       David C. O’Mara, Esq.
       THE O’MARA LAW FIRM, P.C.
       311 E. Liberty Street
       Reno, NV 89501
       david@omaralaw.net

       James E. Cecchi, Esq.
       Lindsey H. Taylor, Esq.
       CARELLA, BYRNE, CECCHI OLSTEIN, BRODY & ANGELLO
       5 Becker Farm Rd.
       Roseland, NJ 07068

       Christopher A. Seeger, Esq.
       Stephen A. Weiss, Esq.
       SEEGER WEISS
       77 Water Street, 8th Floor
       New York, NY 10005

       Samuel H. Rudman, Esq.
       ROBBINS GELLER RUDMAN & DOWD LLP
       58 South Service Rd., Suite 200
       Melville, NY 11747
       srudman@rgrdlaw.com
        Case 2:20-cv-00768-JAD-VCF Document 28
                                            27 Filed 07/01/20
                                                     06/30/20 Page 5 of 5



         Paul J. Geller, Esq.
         Stuart A. Davidson, Esq.
         ROBBINS GELLER RUDMAN & DOWD LLP
         120 E. Palmetto Park Rd., Suite 500
         Boca Raton, FL 33432
         e_file_fl@csgrr.com
         sdavidson@rgrdlaw.com

         Attorneys for Plaintiffs Project Lion LLC d/b/a Crush d/b/a Green Sneek, Project M LLC
         d/b/a La Comida, and Project W LLC d/b/a La Cave

                                             Respectfully submitted,
                                             RIVKIN RADLER LLP

                                             /s/ Brian L. Bank
                                             Brian L. Bank




4872844.v1
